United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fairfield, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1897
Issued: January 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 25, 2014 appellant filed a timely appeal from a July 21, 2014 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an occupational
disease in the performance of duty.
FACTUAL HISTORY
On May 19, 2014 appellant, then a 56-year-old letter carrier, filed an occupational disease
claim alleging that she developed two herniated discs on the right side of her lower back due to
her employment duties. She alleged that casing mail, loading trays, and handling heavy
1

5 U.S.C. § 8101 et seq.

packages caused her condition. Appellant became aware of her condition and its relation to her
federal employment on January 7, 2014. She did not stop work.
In a March 28, 2014 report, Dr. William Craig, a Board-certified physiatrist, noted that
appellant complained of low back pain and numbness in the lower limbs. He also noted that she
related to him that her pain disrupted her sleep at night and that it was aggravated by climbing
stairs. Upon physical examination, Dr. Craig found that there was tenderness in the lower
lumbar spine. He advised that x-rays of the back were taken and he diagnosed right lumbar
radiculopathy, and herniated lumbar disc. Dr. Craig also advised that he treated appellant with a
transforaminal epidural steroid injection to relieve her pain.
In a May 19, 2014 statement, Ed Young, a postmaster, advised that he was not at the
Fairfield office when appellant was injured. He stated that he asked a fellow employee whether
appellant reported her injury to him and he replied “no.” Mr. Young also stated that appellant
submitted a blank Form CA-2 to him on April 2, 2014.
By letter dated June 11, 2014, OWCP informed appellant that the evidence was
insufficient to establish her claim and advised her of the type of evidence needed to establish her
claim. It particularly requested that she provide a physician’s opinion supported by a medical
explanation as to whether specific work exposures contributed to a diagnosed condition. OWCP
informed appellant that this evidence was crucial to her claim.
By decision dated July 21, 2014, OWCP denied appellant’s claim because the medical
evidence was insufficient to establish that factors of her employment caused her diagnosed
conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged, and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which

2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.5
The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.6
ANALYSIS
Appellant claimed that she sustained a low back injury due to factors of her employment.
There is no dispute that her job includes casing mail, loading trays, and handling packages.
However, the medical evidence is insufficient to establish that appellant’s claimed back injury is
causally related to such employment factors.
The only medical evidence submitted was the March 28, 2014 report from Dr. Craig. In
his report, Dr. Craig noted that appellant complained of low back pain, numbness in the lower
limbs, and found that there was tenderness in the lower lumbar spine. He diagnosed right lumbar
radiculopathy and herniated lumbar disc, and advised that he treated appellant with a steroid
injection for pain relief. This report is insufficient to discharge appellant’s burden of proof.
Dr. Craig failed to relate any knowledge of appellant’s federal work duties and did not explain
how those duties caused or aggravated appellant’s diagnosed conditions. Additionally,
Dr. Craig’s report does not provide any history of the injury or any opinion regarding causal
relationship. The Board has held that reports that lack an opinion on causal relationship are of
little probative value.7
Consequently, appellant has submitted insufficient medical evidence to establish her
claim.
On appeal, appellant described her job duties and her symptoms. However, the factual
aspect of the claim is not in dispute. Appellant has failed to provide any medical evidence
establishing that her particular job duties caused or aggravated an injury.

4

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

5

I.J., 59 ECAB 408 (2008); supra note 3.

6

James Mack, 43 ECAB 321 (1991).

7

See Jaja K. Asaramo, 55 ECAB 200 (2004).

3

Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish an occupational disease caused by workrelated events.
ORDER
IT IS HEREBY ORDERED THAT the July 21, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

